ORDER

PER CURIAM.
Gary-Bowen, Willie Carter, Dale Crawford, John Curtis, Jacquelyn Glass, Maxine Hudson, Augustus Jacobs, Birdie Johnson, Charlie Johnson, Deonri Jones, Etta New-some, Monica Palmer, Rodney Phillips in his capacity as Personal Representative of the Estate of Deshandra Phillips, Robert *215Pierce, and Ernestine Rencher (collectively Appellants) appeal from the trial court’s judgment granting the motion to dismiss of Tishaura 0. Jones, in her capacity as the Treasurer of the City of St, Louis, and dismissing Appellants’ claims against her without prejudice. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court did not err in dismissing Appellants’ petition. An extended opinion would ■ have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their: use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).